PS 8
(Rev. 12/04)

UNITED STATES DISTRICT COURT

for

New York-Southern

 

U.S.A. vs. Alberto Moreta Docket No.

 

(0208 1:19CR00307]-[002]

 

Petition for Action on Conditions of Pretrial Release

COMES NOW Lisa Chan , pretrial services/probation officer, presenting an

 

official report upon the conduct of defendant § Alberto Moreta

>

 

who was placed under pretrial release supervision by the Honorable Sarah Netburn

3

 

Sitting in the court at 500 Pearl Street on the 11 date of April , 2019

 

under the following conditions:

 

$85,000 Personal recognizance bond to be cosigned by two financially responsible people, surrender travel documents,

no new applications, travel restricted to SD/EDNY and District of Massachusetts and points in between for purposes of
travel, Pretrial Services supervision as directed, drug testing and treatment, obtain and maintain verifiable employment

approved by Pretrial Services and refrain from contact with co-defendants unless in the presence of counsel.

 

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

The defendant was charged with Credit Card Fraud, Larceny, and Possession of Stolen Credit Cards in the District of
Massachusetts while on Pretrial supervision. The charges allege conduct in MA and NH and the defendant does not
have permission to be in NH. Assistant U.S. Attorney Ryan Finkel and Defense Counsel, Susan Walsh and they consent
to the modifications.

PRAYING THAT THE COURT WILL ORDER

 

 

 

 

- Home detention enforced by location monitoring
- Do not possess personal identification documents of others
- No contact with alleged victim in state case

I declare under penalty of perjury that the foregoing
is true and correct.

Executed on 01/30/2020
ORDER OF COURT

Considered and ordered this 30% day of Li Sa Chan ene feck cic cates ts)

fin a meg — > 2020 and ordered filed
=a U.S, Pretrial Services/Probation Offi
d made apart of the records in the above case. SERRE CGE es ONE SEF

Honorable Naomi Reice Buchwald Place Southern District of New York

—— ah 500 Pearl Street, Room 550
.S. Distr} d /Ma: j ud NY, NY 10007
pene Decch tech

 

 

 
